DLD-120                                                   NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                  No. 19-2773
                                  ___________

                               MYRON MOTON,
                                        Appellant

                                        v.

  JOHN WETZEL; STEVEN GLUNT; KATHLENE KANE; SUPERINTENDANT
HARRY; DEPUTY MEINTEL; DEPUTY ZWILRZYNA; UNIT MANAGER DISBY;
    L.T. LEEDOM; TRACY WILLIAMS; L.T. BOOHER; L.T. DAVY; OFFICER
    HUBER; OFFICER GARDER; OFFICER MCBETH; JOHN/JANE DOES FBI
AGENTS; JOHN/JANE DOE DEPARTMENT OF JUSTICE AGENTS; SGT. SWIFT;
  JOHN DOE CELL EXTRACTION TEAM UNIT; LIEUTENANT SUPERVISED
 CELL EXTRACTION TEAM UNIT; JOHN DOE MAIL CARRIERS; JOHN/JANE
 DOE MAIL CARRIERS; JOHN/JANE DOE MAIL SUPERVISER; DEB ALVORE;
     OFFICER JOHNSON; CHIEF GRIEVANCE COORDINATORS; ACTING
 GRIEVANCE COORDINATORS; DORINE VARNER; KERI MOORE; MICHAEL
  BEAL; SUPERINTENDANT WINGARD; DEPUTY HAINSWORTH; DEPUTY
    MAZUKIEWIEZ; MAJOR WADSWORTH; MAJOR PRICE; DARR; JOSEPH
  DUPONT; JOSEPH ALLEN; OFFICER SANNER; OFFICER WYATT; OFFICER
       STANTON; SGT. LEDAMUK; LT. CINKO; LT. SHAFFER; OFFICER
   MCDANNELL; HEIDI SROKA; OFFICER KLINE; OFFICER BLY; CAPTAIN
     BAKOS; LT. SMITH; JOHN DOE CELL EXTRACTION UNITED TEAM;
   JOHN DOE LIEUTENANT SUPERIVSED CELL EXTRACTION UNIT TEAM;
     OFFICER TRESILER; OFFICER HUGO; SGT. WASHBURN; MUTCHER;
RILKESKY; UNITED STATES POSTAL SERVICE; JOHN DOE DEPARTMENT OF
       JUSTICE AGENT; JOHN/JANE DOE DEPARTMENT OF FBI AGENT
                  ____________________________________

                 On Appeal from the United States District Court
                    for the Western District of Pennsylvania
                     (D.C. Civil Action No. 3-19-cv-00008)
                   District Judge: Honorable Kim R. Gibson
                  ____________________________________

     Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
          Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                February 20, 2020
            Before: RESTREPO, PORTER and SCIRICA, Circuit Judges

                              (Opinion filed: March 4, 2020)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Pro se appellant Myron Moton, a Pennsylvania state prisoner proceeding in forma

pauperis, appeals from the District Court’s dismissal of his second amended complaint

after screening it pursuant to 28 U.S.C. § 1915(e)(2)(B). For the reasons discussed

below, we will summarily affirm.

                                             I.

       Because we write primarily for the parties, we will recite only the facts necessary

for our discussion. In June 2018, Moton filed a civil rights complaint in the United States

District Court for the Middle District of Pennsylvania. The complaint, which was over

100 pages long, raised a vast array of claims against dozens of state and federal officials.

The District Court dismissed the complaint, without prejudice, for failure to comply with

Rule 8 and Rule 20 of the Federal Rules of Civil Procedure. See generally Garrett v.

Wexford Health, 938 F.3d 69, 92 (3d Cir. 2019) (explaining the requirement, under Rule

8, that a complaint provide a short and plain statement of the claims). The District Court

explained that Moton should plead specific facts for each of his claims against each


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
defendant. Moton then filed a similar, nearly 100-page amended complaint, which the

District Court again dismissed without prejudice.

       Moton then filed his second amended complaint, which the U.S. District Court for

the Middle District of Pennsylvania transferred to the U.S. District Court for the Western

District of Pennsylvania, where many of Moton’s claims arose. Moton alleged that

Pennsylvania Department of Corrections personnel, local prosecutors, judges, the FBI,

and the Department of Justice are engaged in a vast criminal conspiracy involving

bribery, obstruction of justice, retaliation, and harassment. Among other things, Moton

alleged that corrections officers are trying to have him killed and that he has been

repeatedly placed in disciplinary confinement. Moton also alleged that the Philadelphia

District Attorney’s Office has failed to investigate evidence of his innocence.

       In June 2019, the District Court adopted the Magistrate Judge’s Report and

Recommendation and dismissed the complaint, pursuant to § 1915(e)(2)(B)(ii) and with

prejudice, for failure to state a claim. This appeal, which is timely, see Fed. R. App. P.

4(c)(1); Houston v. Lack, 487 U.S. 266, 270 (1988), ensued.

                                              II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review of the District

Court’s dismissal under § 1915(e)(2)(B)(ii) is plenary. See Allah v. Seiverling, 229 F.3d
220, 223 (3d Cir. 2000). Where a complaint has not alleged sufficient facts to state a

claim for relief that is “plausible on its face[,]” dismissal is appropriate. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citation and quotation marks omitted); see also Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (“Factual allegations must be enough to

                                              3
raise a right to relief above the speculative level.”). We may summarily affirm “on any

basis supported by the record” if the appeal fails to present a substantial question. See

Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam); Third Circuit LAR

27.4 and I.O.P. 10.6.

                                             III.

       The District Court properly dismissed Moton’s complaint for failure to state a

claim. Moton brought a vast array of claims against dozens of defendants based on vague

allegations of a conspiracy. Even after receiving multiple opportunities to replead and

instructions from the District Court about the type of information to provide, Moton

failed to plead “factual content that allows the court to draw the reasonable inference that

[any] defendant is liable for the misconduct,” and he failed to allege “more than a sheer

possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678.1

       Moreover, we note that, to the extent that Moton’s claims were based on alleged

violations of criminal statutes, those statutes do not confer a private right of action. See

Gonzaga Univ. v. Doe, 536 U.S. 273, 279–86 (2002); see also Linda R.S. v. Richard D.,

410 U.S. 614, 619 (1973) (“[A] private citizen lacks a judicially cognizable interest in the

prosecution or nonprosecution of another.”). To the extent that he attempted to raise a



1
   We note that Moton’s appellate filings — and his filings in the District Court after the
Magistrate Judge issued his Report and Recommendation — have continued to raise new
claims, including Eighth Amendment claims, stemming from allegations of recent
misconduct by the defendants. Moton may wish to pursue those claims through separate
litigation and after proper administrative exhaustion, but we will not consider them in this
appeal. See In re Reliant Energy Channelview LP, 594 F.3d 200, 209 (3d Cir. 2010) (the
Court will “not consider new claims for the first time on appeal”) (citation omitted).
                                              4
retaliation claim, Moton failed to plausibly allege that any constitutionally protected

conduct was a substantial or motivating factor in any of the defendants’ alleged

retaliation. Rauser v. Horn, 241 F.3d 330, 333 (3d Cir. 2001). To the extent that

Moton’s allegations regarding his placement in disciplinary confinement raise a due

process claim, he failed to allege that he was deprived of a protected liberty interest. See

Sandin v. Conner, 515 U.S. 472, 484 (1995); cf. Smith v. Mensinger, 293 F.3d 641, 654

(3d Cir. 2002) (explaining that disciplinary confinement for seven months “does not, on

its own, violate a protected liberty interest as defined in Sandin”). And, to the extent that

Moton’s claims against the Philadelphia District Attorney are not barred by favorable

termination requirement of Heck v. Humphrey, 512 U.S. 477, 486–87 (1994), Moton

failed to plead a plausible due process violation, cf. Skinner v. Switzer, 562 U.S. 521, 523

(2011). Thus, the District Court properly dismissed the second amended complaint with

prejudice.2

       Although Moton has raised various challenges to the District Court proceedings,

we conclude that they are meritless. In particular, even assuming that there was any error

regarding the consideration of Moton’s objections to the Magistrate Judge’s Report and



2
  Because Moton was granted leave to amend his complaint on multiple occasions and
was provided with guidance as to the information that an amended complaint should
contain, the District Court properly dismissed the second amended complaint with
prejudice. See generally Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir.
2002). We note that, with respect to any claims that would be barred by Heck’s favorable
termination requirement, the District Court properly indicated that its dismissal was
without prejudice to Moton’s seeking habeas relief. See Curry v. Yachera, 835 F.3d 373,
379 (3d Cir. 2016).

                                              5
Recommendation, such error was harmless because the District Court properly dismissed

the complaint for failure to state a claim. See Brown v. Astrue, 649 F.3d 193, 195 (3d

Cir. 2011). The District Judges and the Magistrate Judge who presided in this case did

not err in declining to recuse themselves, as Moton has not shown that “a reasonable

person, with knowledge of all the facts, would conclude that the judge’s impartiality

might reasonably be questioned.” In re Kensington Int’l Ltd., 368 F.3d 289, 301 (3d Cir.

2004) (quotation marks and citations omitted). We discern no abuse of discretion in the

decision to transfer the second amended complaint to the Western District. See generally

Jumara v. State Farm Ins. Co., 55 F.3d 873, 880 (3d Cir. 1995). And the District Court

properly denied Moton’s requests for appointment of counsel after weighing the

appropriate considerations. See Tabron v. Grace, 6 F.3d 147, 158 (3d Cir. 1993).

      Accordingly, we will affirm the District Court’s judgment.




                                            6